Johnsen, J.,
dissenting.
I have hitherto followed the practice of not filing a written dissent, where I merely disagreed with the writer of an opinion upon his statement or interpretation of the facts. It has been my view that, if I was unable to convince my associates, in the consultation room, of the correctness of a factual analysis of a case, it was advisable, generally speaking, to bow to their judgment, or, at most, simply to enter on the record a notation of my dissent. Written expressions of judicial disagreement on facts ordinarily can serve no useful purpose, except to gratify a defeated litigant and his counsel. Such expressions obviously are of no value in the development of jurisprudence, and any manifestation of discord or lack of unanimity in reading and interpreting the facts of a record may only weaken public •confidence in the soundness of judicial decision. On principles of law, however, and their applicability to a particular case, I have never hesitated to make a full expression of my individual views.
It is with some reluctance and regret that I make an •exception and departure from the foregoing principles in this case. I must do so, however, or make a compromise with my conscience, which to me is impossible. The maj ority opinion seems to me to so utterly ignore the inexorable facts of the situation that I cannot let it pass unchallenged. If it were possible to have some of the photographs, which are in the record, printed in the published reports, I would not have to waste time in further discussion. Exhibits 1 .and 4 fully tell the story of the collision. To' me, they demonstrate conclusively that the vehicles met head-on as -they were rounding the curve, and that after the collision both of them were still entirely on defendant’s side of the highway. Defendant’s truck never was and never could have been on the left side of the highway. After the accident it continued to face northeast, the direction in which it had been traveling, except that it had tipped over against the hank. Some of the plaintiff’s witnesses cbnfusedly referred *12to the truck’s direction as northwest, but the photographs leave no possible ground for any misunderstanding here.
The majority opinion says: “Plaintiff’s other witnesses, who reached the scene of the accident shortly thereafter, place the north and front end of the truck out into the highway, headed north and west across the center line of the traveled portion of the highway. These same witnesses put the fragments of glass, and the oil and blood spots all west of the center line of the highway.” “The picture was taken from several car lengths to the south and from a point to the west of the south-bound lane of travel. Had the picture been taken from the east side of the highway, looking directly north, it might have shown the truck headed northwest as plaintiff’s witnesses, including Carel, testify.” “If the truck were put back on its wheels in the position in which it was before tipping over, it would follow that the rear wheels of the truck would be in their lane of travel, the left front wheel of the truck would be some six or seven feet to the west of its lane of travel, the truck body would be diagonal thereto, and the front end conceivably in the lane of travel of the Ford going south.” “The damage to the left front wheels indicates that the Ford was largely to the west of the truck at the moment of the impact.” “* * * this evidence is sufficient to support a finding that the defendants’ truck was driven upon the wrong side of the road into a blind corner * * * and that the Ford in which plaintiff’s husband was riding as a passenger was upon its own side of the road.”
The photographs, as I have indicated, not only fail to substantiate these statements, but they utterly disprove them. I do not think it is proper to conjecture on what some imaginary photograph, not in the record, “might have shown.” Certain it is that the photographs in evidence do not warrant the assumption that, if the truck were put back on its wheels, its front end would be in the lane of travel of the Ford, — either “conceivably,” or any other way. It was not the left front wheels of the vehicles that collided, for' the motor and the whole front end of the Ford are *13shown demolished. The testimony of the eyewitness called by plaintiff was that it was a head-on collision. The statements of relatives and friends of the deceased that the front end of the truck protruded beyond the center of the highway after the collison cannot be accepted against the incontrovertible evidence of the photographs. The same is true of the statement that there was an oil patch on the Ford’s side of the highway. The oil had dripped from the Ford after the impact, and only by moving the Ford where the photographs show it was not can the oil patch be placed beyond the center of the highway. The evidence indicates that glass was scattered all over the highway and the fact that some of it flew beyond the center of the road certainly is of no evidentiary significance. The conclusion that “the defendants’ truck was driven upon the wrong side of the road * * * and that the Ford * * * was upon its own side of the road” can only be reached by using a judicial derrick to move the cars from the place where the photographs conclusively establish them to have been.
The opinion, to my. mind, is based wholly on unwarranted speculation and artificial reconstruction of the obvious physical facts.
Carter, J., concurs in the dissent.